Citation Nr: 9911017	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-02 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and daughter


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1967.

This appeal arose from an August 1996 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for PTSD.  In July 1997, the RO issued a rating 
decision which denied service connection for hypertension.  
The veteran, his wife and his daughter testified at a 
personal hearing at the RO in May 1998; in September 1998, 
the hearing officer issued a decision which continued to deny 
the requested benefits.


FINDINGS OF FACT

1.  The veteran has not been shown by competent evidence to 
suffer from PTSD which can be related to his period of 
service.

2.  The veteran has not been shown by competent evidence to 
suffer from hypertension which can be related to his period 
of service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for PTSD.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.304(f) (1998).

2.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for hypertension.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.


I.  Service connection for PTSD

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998).

The veteran's DD-214 indicated that he was not involved in 
any campaigns or combat and had not received any injuries 
(which was confirmed by a review of his DA 201, Personnel 
Records).  He was awarded the National Defense Service Medal 
and the Air Force Good Conduct Medal.  He received no combat 
badges.  His military occupational specialty was water and 
waste processing specialist.  His personnel records revealed 
that he served overseas at Takhli Air Force Base, Thailand.

The veteran's service medical records contain no mention of 
any complaints of or treatment for a psychiatric disorder.  
His May 1963 entrance examination and his April 1967 
separation examination noted that he was psychiatrically 
normal.  

The post-service evidence included a private hospitalization 
between November and December 1995 for a stroke.  After he 
was released from a VA facility in February 1996, to which he 
had been transferred in January 1996, he was noted in a 
February 1996 outpatient treatment record to have suffered 
from a couple of crying spells.  However, his wife commented 
that he was otherwise in good spirits.

In May 1996, the veteran submitted a statement concerning his 
claimed inservice stressors.  He claimed that he had received 
a Purple Heart after suffering a gunshot wound.  He stated 
that he had served 13 months in Vietnam, during which time he 
had seen many friends die and had to kill an enemy soldier 
who had tried to strangle him with a wire.  He also noted 
that, while he was granted emergency leave in 1965 to attend 
his younger brother's funeral, he had missed the funeral by a 
day.  He stated that he has never gotten over not attending 
the funeral.

In February 1997, the veteran's private physician submitted a 
statement wherein it was noted that he had treated the 
veteran for the past several years.  It was commented that 
the veteran was under a lot of stress; the physician stated 
his opinion that a lot of this may be due to some of the 
things that he seen in Vietnam.

The veteran, his wife and his daughter testified at a 
personal hearing at the RO in May 1998.  He again stated that 
he had spent 13 months in Vietnam.  He claimed that he had 
fired at the enemy several times and that he had killed 
between 8 to 10 soldiers.  He stated that he was about 200 
feet away from a man named "Nash" when he was shot and 
killed.  During one of the several attempts to overrun the 
base, which was spelled "Than Sa Nuit" in the hearing 
transcript, the veteran stated that an enemy soldier tried to 
strangle him.  He had to shoot and kill him to protect 
himself.  Since service, he noted that he has experienced 
nightmares and is plagued by constant thoughts of the war.  
He commented that he suffers from an exaggerated startle 
response and avoids reminders of the war, such as war movies.  

According to Cohen v. Brown, 10 Vet. App. 128 (1997), in 
order for a claim for service connection for PTSD to be well 
grounded, the following three requirements must be met:  1) a 
clear diagnosis of PTSD; 2) inservice incurrence of a 
stressor; and 3) a causal nexus between the symptomatology 
and the stressor.  A clear diagnosis means an unequivocal 
diagnosis of PTSD.

In the instant case, it is found that there is no clear 
diagnosis of PTSD in the record.  At no time has the veteran 
ever been diagnosed with this disorder.  Therefore, an 
unequivocal diagnosis of PTSD has not been established.  As a 
consequence, the first prong of the test to establish well 
groundedness pursuant to Cohen, supra., has not been met.

The record also does not show the incurrence of a stressor.  
Initially, it is noted that the veteran was not engaged in 
combat.  The evidence indicates that his military occupation 
was water and waste processing specialist.  The available 
service records described his duties as follows:  he was an 
utilities helper, he operated a water demineralizing plant 
manufacturing water for tactical aircraft, and he assisted in 
plant maintenance.  Moreover, his records indicated that he 
served in Thailand, not Vietnam.  He received no combat 
badges.  While he claimed to have suffered a gunshot wound, 
treatment for such a wound is not documented in the service 
medical records.  The only scar was on his right thigh, which 
was present at the time of entrance onto active duty.  
According to Zarycki v. Brown, 6 Vet. App. 91, 98 (1993), 
when it has been determined that a veteran was not engaged in 
combat, "....the veteran's lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged 
stressor.  (cite omitted).  Instead, the record must contain 
service records which corroborate the veteran's testimony as 
to the occurrence of the alleged stressor."  See also Swann 
v. Brown, 5 Vet. App. 229 (1993); Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  There is no evidence of record that the 
veteran experienced, witnessed or was confronted with an 
event or events that involved actual or threatened death or 
serious injury to self or others, which resulted in a 
response of intense fear, helplessness or horror.  While the 
veteran has claimed that he fired at the enemy, that he had 
to kill a soldier that was trying to strangle him, and had 
witnessed a friend being shot and killed, there is no 
corroboration in the record that these events occurred.  
Moreover, he has not provided detailed enough information 
that would be capable of corroboration.  As a result, the 
second prong of the Cohen test, the incurrence of a stressor, 
has not been met.  

The third prong of the well groundedness test requires that 
there be a causal nexus between the clearly diagnosed PTSD 
and a veteran's inservice stressor.  However, in this case, 
there is no unequivocal diagnosis of PTSD and no evidence of 
a corroborated stressor.  Therefore, the question of whether 
there is a causal nexus is moot.

In conclusion, it is found that the veteran has failed to 
present evidence of a well grounded claim for service 
connection for PTSD.


II.  Service connection for hypertension

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and hypertension becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

A review of the service medical records contains no mention 
of any complaints of or treatment for hypertension.  His 
blood pressure reading at the time of his entrance onto 
active duty was 138/74.  At the time of the separation 
examination performed in April 1967, his blood pressure 
reading was 138/82.

The veteran submitted outpatient treatment records developed 
between October 1977 and November 1991.  In May 1980, his 
blood pressure was 130/90.  On August 26, 1982, it was 
190/140.  The remainder of these records showed that his 
blood pressure readings ranged between 140-220/80-140.  

Between November and December 1995, the veteran was 
hospitalized at a private facility after suffering a right 
cerebral infarction.  His blood pressure at admission was 
173/114.  It was noted that he had a history of hypertension 
and that he had been noncompliant with his medications.  He 
was transferred to a VA facility, where he stayed between 
January and February 1996.  At admission, his blood pressure 
was 182/120.  It was commented that his blood pressure was 
very difficult to control and that it tended to average 
around 190/110.  By his discharge, there had been some 
improvement in control.

In February 1997, the veteran's private physician submitted a 
statement wherein it was commented that he had treated the 
veteran for several years for hypertension.  The physician 
noted that he was under a lot of stress and that his 
condition may have something to do with the things that he 
had seen in Vietnam.

The veteran testified at a personal hearing in May 1998.  He 
indicated that he had sought treatment for hypertension right 
after service.  However, he stated that this physician was 
deceased and that there were no records available.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the objective evidence of record clearly 
shows that the veteran currently suffers from hypertension.  
Thus, the existence of a current disability has been 
established.  However, a review of the objective records does 
not show the presence of hypertension either in service or to 
a compensable degree within one year of his separation.  
Clearly, there is no inservice disease to which to relate his 
currently diagnosed hypertension.  A private physician noted 
in February 1997 that the veteran had been under a lot of 
stress and had been treated for hypertension for many years.  
It was then commented that "..alot of this (emphasis added) 
may be due to some of the things he had to witness in 
Vietnam."  Initially, it is not clear what "this" referred 
to; that is, it is unclear whether the examiner was trying to 
relate his stress or his hypertension, or both, to things 
that the veteran had told the examiner he had seen in 
service.  However, a review of the objective records clearly 
showed that the veteran had not served in Vietnam.  An 
opinion which has been based upon a factually inaccurate 
history has no probative value; as such, this opinion, if 
taken as an attempt to relate his hypertension to inservice 
events, has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 458 (1993).

Under the circumstances, it is found that the veteran has 
failed to present evidence of a well grounded claim for 
service connection for hypertension.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for PTSD is denied.

Service connection for hypertension is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

